Citation Nr: 1415669	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-48 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 1958 rating decision denying service connection for an anxiety reaction.

2.  Whether there was CUE in a February 1956 rating decision denying service connection for left elbow arthritis.

3.  Entitlement to an effective date earlier than January 9, 2007, for the award of service connection for a sinus disorder. 

4.  Entitlement to an effective date earlier than April 13, 2004, for the award of service connection for deviated nasal septum.


REPRESENTATION

Veteran represented by:	Agnes Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active service from January 1950 to January 1954.

This matter was last before the Board of Veterans' Appeals (Board) in April 2011, on appeal from May 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In April 2011, the Board, in pertinent part, remanded the claims for earlier effective dates for service connection for a sinus disorder and a deviated nasal septum and determined that there was not CUE in the May 1958 rating decision denying service connection for an anxiety reaction or in the February 1956 rating decision denying service connection for left elbow arthritis.

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court issued a nonprecedential Memorandum Decision that, in pertinent part, set aside and remanded the Board denials of CUE in the May 1958 rating decision as to anxiety reaction and in the February 1956 decision as to left elbow arthritis.  The case has been returned to the Board for further appellate review.

In regard to the Veteran's claims for earlier effective dates for a sinus disorder and a deviated nasal septum, the Veteran testified in May 2006 before a Veterans Law Judge who has now retired from the Board.  At the time of the hearing, the issues before the Board pertained to his entitlement to service connection for a sinus disorder and for a deviated nasal septum.  Although the Veterans Law Judge who conducts a hearing in an appeal is supposed to participate in making the final determination of the claim (38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2013), the issues of service connection have been settled.  As the effective dates of service connection for those disabilities were not discussed at the May 2006 hearing, and the Veteran has not requested a hearing in regard to effective dates, no new hearing is required.

This appeal was processed using VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On April 20, 2011, the Board issued a decision that erroneously stated that a June 2003 rating decision denying service connection for a sinus disorder was final and had not been appealed.

2.  The Veteran submitted an August 2003 notice of disagreement to the RO's June 2003 denial of service connection for a sinus disorder, the RO responded with a July 2004 statement of the case, and the Veteran perfected his appeal by submitting an October 2004 substantive appeal (VA Form 9); the Board remanded that issue in September 2006 and the Appeals Management Center (AMC) issued a May 2007 rating action granting service connection for a sinus disorder.  The current appeal as to the effective date for that grant of service connection stems from the Veteran's appeal of the effective date assigned by the AMC's May 2007 rating action.

3.  The Veteran received notice of the May 1958 rating decision denying service connection for an anxiety reaction; he did not perfect an appeal of that decision.  The May 1958 denial of service connection of an anxiety reaction is final. 

4.  The May 1958 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority; the rating decision did not contain undebatable error that would have manifestly changed the outcome.

5.  The Veteran received notice of the February 1956 rating decision denying service connection for left elbow arthritis; he did not perfect an appeal of that decision.  The February 1956 denial of service connection of left elbow arthritis is final.

6.  The February 1956 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority; the rating decision did not contain undebatable error that would have manifestly changed the outcome.

7.  The Veteran's initial claim for entitlement to service connection for a sinus disorder was received by VA on January 30, 2003; from 2003 forward, the Veteran competently and credibly described the same sinus symptoms for which his claim for service connection was later granted; the AMC assigned an effective date of January 9, 2007 for the grant of service connection for a sinus disorder. 

8.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for a sinus disorder prior to January 30, 2003.

9.  In a September 2006 decision, the Board determined that an April 14, 2004 VA examination report constituted an informal claim of service connection for deviated nasal septum.

10.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for a deviated nasal septum prior to April 14, 2004.


CONCLUSIONS OF LAW

1.  The portion of the April 20, 2011 Board decision that characterizes as final the June 2003 rating decision denying service connection for a sinus disorder is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904  (2013).

2.  The May 1958 rating decision, which denied service connection for anxiety reaction was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2013).

3.  The February 1956 rating decision, which denied service connection for left elbow arthritis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2013).

4.  The criteria for an effective date of January 30, 2003 for the grant of service connection for a sinus disorder are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2013).

5.  The criteria for an effective date earlier than April 13, 2004 for the grant of service connection for a deviated nasal septum are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the Board's vacatur actions are favorable to the Veteran, no discussion of VCAA compliance is necessary in regard to that determination.  Further, the notice and assistance requirements of the VCAA are not applicable to CUE issues, to include the first two issues on the title page.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In regard to the Veteran's claims for earlier effective dates, the Board notes that proper VCAA notice must inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In a February 2003 letter, sent prior to the initial unfavorable rating decision as to service connection, VA advised the Veteran of the evidence and information necessary to substantiate a claim for service connection as well as his and VA's responsibilities in obtaining such evidence and information.  A subsequent, March 2006 letter, informed him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Here, such readjudication was completed by an August 2013 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the AMC granted the Veteran's claims for service connection for a sinus disorder and a deviated nasal septum and the Veteran has appealed the initially assigned effective dates.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   

In regard to the duty to assist, as the Veteran has been assigned the earliest possible effective date under VA regulations for his deviated nasal septum (i.e., the date of the informal claim for service connection), and he is herein granted the earliest possible effective date under VA regulations for his sinus disorder (i.e., the date of his claim for service connection), all pertinent information and evidence is already contained in the claims file.  As his arguments on appeal are limited to interpretation of governing legal authority, there is no outstanding information or evidence that would help substantiate the claims for earlier effective dates.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a)  and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Vacatur

The Board may vacate an appellate decision, or a portion thereof, at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In a decision dated April 20, 2011, the Board, in pertinent part, determined that a June 2003 rating decision denying service connection for a sinus disorder had not been appealed and was final.  However, review of the claims file reflects that the Veteran submitted a timely notice of disagreement in August 2003 to that denial.  Subsequent to a July 2004 statement of the case, the Veteran perfected his appeal by submitting a substantive appeal in October 2004.  The Board took jurisdiction of the issue of service connection for a sinus disorder and remanded that issue in a September 2006 decision.  The Appeals Management Center (AMC) then issued a May 2007 rating action granting service connection and assigning a January 9, 2007 effective date.  The Veteran's appeal as to the effective date for the grant of service connection for a sinus disorder, as decided below, stems from the May 2007 rating action.

The Veteran appeal the Board's April 2011 decision to the Court.  Although the Court affirmed the Board's determination that there was not CUE in the June 2003 rating decision denying service connection for a sinus condition, it did not address the Board's finding as to the finality of that rating action. 

The Board, on its own motion, has determined that the finding  s and conclusions in its prior, April 2011, decision require vacatur.  Accordingly, only those portions of the April 2011 Board decision that mischaracterize the June 2003 rating decision denying service connection for a sinus disorder as final, are vacated.

III.  CUE

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

Here, the Veteran has alleged CUE in regard to denials of service connection.  Back in 1956 and 1958, the provisions addressing service connection were under 38 C.F.R. § 3.63(a), which closely resemble the current provisions of 38 C.F.R. § 3.303(a), which were as follows:

Service-connection connotes many factors.  In general and fundamentally, it means establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service. . . .  Determinations as to service-connection, in general, should be based on review of the entire evidence of record in the individual case, with due consideration extended to the defined and consistently applied policy of the Veterans' Administration to administer the law under a broad and liberal interpretation consistent with the facts shown in each case. . . .

a.  Allegation of CUE in May 1958 rating action (anxiety reaction)

The Veteran's service treatment records do not reflect complaints, treatment, or a diagnosis of a psychiatric disability.  A February 1956 report from Dr. Siciliano reflects that the Veteran had been very nervous and jumpy since discharge from active service in 1954 and a similar notation appears in a 1958 VA psychiatric examination.  This VA examination report also contains a notation that the "Veteran shows a combat incurred neurosis."  However, the words "combat incurred" are scratched out next to three initials that do not match the name of the neuropsychiatrist who conducted the examination.

Despite this evidence of a possible link between the Veteran's active duty service and his diagnosed anxiety reaction, the Board finds that there was also evidence sufficient to support the RO's denial of service connection.  Specifically, VA conducted a deposition of the Veteran's private physician, Dr. Siciliano, in May 1958 in order to address inconsistent statements made by Dr. Siciliano regarding treatment for a psychiatric disorder.  For example, one document indicated that he had treated the Veteran within one year following service discharge.  Another document indicated that he first treated the Veteran for a psychiatric disorder two years following service discharge.  The transcript of that deposition reflects that Dr. Siciliano stated that he first treated the Veteran for medical complaints in January 1956, at which time, the Veteran complained of nervousness since service discharge.  He clarified that the notation of nervousness in January 1956 was based upon history the Veteran reported.  Dr. Siciliano stated the Veteran first sought actual treatment from him for psychiatric symptoms in late 1957-almost four years following service discharge.  (The RO determined that Dr. Siciliano had not attempted to mislead VA as to the onset of the Veteran's psychiatric disorder.)  This is evidence that a reasonable adjudicator could find was evidence against a nexus between a post service psychiatric disorder and service, as a psychiatric disorder was not shown within one year following service discharge.

Additionally, although the Veteran reported experiencing social difficulty and having to stop employment because of his nerves, the 1958 VA psychiatric examination reflects that he was in a relationship, and about to get married, and had maintained employment as an operator of heavy machinery from 1955 to 1956 and as a general laborer from 1956 to 1958.  Further, notes from his employers, identified as Marcus Jewelers, Union Building and Construction Co., and Gardner and Pacello Construction Co., reflect that he performed his work well and got along well with others.  This is evidence that a reasonable adjudicator could find was evidence against a chronic psychiatric disorder since service discharge.

In the May 1958 notice letter of the rating decision, the RO informed the Veteran that there was an absence of evidence of a psychiatric disorder in service, as he had alleged on his application.  It stated that the Veteran's employment history and treatment following service discharge further substantiated the finding that the psychiatric disorder was not related to service.  The RO's May 1958 rating determination reflects analysis of the pertinent evidence of record and a conclusion that the diagnosed anxiety reaction was not incurred in, or aggravated by, the Veteran's active duty service.  In other words, the RO evaluated the evidence, which showed: (1) no complaints of or treatment for a psychiatric disorder or psychiatric symptoms in service, to include at service discharge; (2) no evidence of a psychiatric disorder until at least two years following service discharge; (3) evidence that the Veteran got along with his co-workers in occupations he had following service discharge; and (4) the lack of date-certain evidence of when the Veteran's personality changed following service.  Thus, there was evidence to refute the Veteran's allegation of chronic psychiatric symptoms following service discharge. 

The Court noted in its February 2013 decision that the Board should have "construed" the 1958 neuropsychiatric report (where the words "combat incurred" were crossed out) "in favor of the Veteran" and stated that "if there was any question [] it was the Board's duty to resolve the discrepancy in [the Veteran's] favor."  On this note, the Board must address the provisions of then 38 U.S.C. § 2354(b), which addressed proof of service connection in relation to combat service.  See also 38 C.F.R. § 3.63(a) (1958).  This statute provided a combat veteran's statements to be evidence of in-service disease or injury.  Thus, the Veteran's report of nervousness in December 1950 should have been accepted as true by the RO, as such statute allowed for this finding even without documentation of the disorder.  Therefore, the RO should have accepted the Veteran's allegation of nervousness during service while engaging in combat to be evidence of disease or injury in service.  Accordingly, there is evidence of error committed by the Rating Board in May 1958.  However, that is one aspect in a claim for service connection.  There must also be evidence of a post service disability and evidence of a relationship between the current disability and service.  

Again, there was evidence of a current disability at the time of the May 1958 rating decision; however, the request for a field examination and the rating decision show there were doubts by the RO that there was a relationship between the post service psychiatric disorder and service, as there was evidence to show that the Veteran was able to work and get along with his co-workers in the years following service discharge.  The March 1958 neuropsychiatric examination shows that the Veteran told the examiner that he had to stop working at Union Building Construction because of his nervousness.  However, a letter from that employer indicated that the Veteran did his job well and got along with both co-workers and superiors and that the Veteran had stopped working there because of the lack of work.  Thus, there was evidence that did not support the Veteran's allegation to the March 1958 examiner of not being able to work because of his nervousness.  Further, it must be noted that the May 1958 rating determination was signed by three individuals, one of whom was a medical doctor.  Thus, it is possible that the medical doctor disagreed with the 1958 diagnosis of combat incurred neurosis.

To warrant a finding of CUE in a rating decision the Board must find that: (1) either the correct facts, as they were known at that time, were not before the adjudicator, i.e., more than a simple disagreement with how the RO weighed or evaluated the evidence; or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error is "undebatable" and the sort that, had it not been made, would have "manifestly changed" the outcome of that decision; and (3) any such determination of CUE would be based only on the record and law that existed at the time of that prior adjudication.  Damrel, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  "There is a presumption of validity to otherwise final decisions, and [] where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger."  Fugo, 6 Vet. App. at 44.

An allegation that CUE exists only on the basis that previous adjudication has improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).   Similarly, neither can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error'."  Fugo, 6 Vet. App. at 44.  

Although a de novo review of the same facts by a different VA adjudicator may have resulted in a different conclusion than the RO actually reached in 1958, the Board cannot conclude that service connection for a psychiatric disorder was undebatably warranted at that time.  Again, while the RO should have accepted the Veteran's in-service allegations of nervousness in service, there was evidence both for and against a nexus between the post service psychiatric disorder and service.  Thus, even accepting that an error was made in the May 1958 decision, the Board cannot find that the outcome would have been manifestly different but for the error.  There was evidence upon which to find that there was a lack of evidence of a relationship between the post service psychiatric disorder and service.  Again, the Veteran had implied that he was unable to work after service discharge because of his psychiatric disorder, but letters from his employers showed otherwise.  The Veteran told the March 1958 examiner that he stopped working at Union Building and Construction because of his psychiatric symptoms; however, the employer stated that the Veteran stopped working because of the "lack of work."  After analyzing the record and the law that existed at the time of the RO's 1958 denial of service connection for anxiety reaction, the Board cannot find CUE in that decision, as there was a reasonable basis to conclude that the post service psychiatric disorder was not related to service.  

b.  Allegation of CUE in February 1956 rating action (left elbow arthritis)

The Veteran's service treatment records are negative for a diagnosed disability of the left elbow.

In a rating decision in May 1954, the RO denied the claim of service connection for a left elbow condition.  The evidence on file at that time of the rating decision included a report from an April 1954 VA orthopedic examination.  The examination report reflects normal range of motion of the left elbow joint and no physical abnormalities.  The examiner assessed the elbow as normal and x-ray revealed no pathologic changes in the bone or joint structure.  The Veteran was notified of the adverse determination by letter in May 1954 and did not appeal the rating decision.

After the May 1954 rating action, the Veteran submitted a January 1956 statement from a private physician.  The physician noted that the Veteran was seen for complaints of pain and crackling in the left elbow and had reported experiencing left elbow symptoms since service.  The physician, based on the history reported by the Veteran, diagnosed traumatic arthritis of the left elbow. 

The Court stated in its February 2013 Memorandum Decision that the Board, acknowledging that the Veteran served in combat, had erred by failing to analyze the evidence in light of the combat presumption codified at 38 U.S.C.A. § 1154(b).  The Court remanded this issue to the Board for consideration of the evidence in light of 38 U.S.C.A. § 1154(b).  However, the Board notes that the provisions of 38 U.S.C.A. § 1154(b), originally 38 U.S.C.A. § 2354(b), were not effective until June 17, 1957, which is more than one year after the RO decision at issue here.  Regardless, at the time of the 1956 rating decision, the provisions of 38 C.F.R. § 3.63(a) existed, which stated, in part, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat or similarly strenuous conditions and is consistent with the probable results of such known hardships."  

The Veteran reported to both the April 1954 VA examiner and to his private physician that his elbow began bothering him while he was on the rifle range in service.  He told the VA examiner that he began having problems with his elbow after a fall in Korea.  Moreover, although the Veteran's private physician noted that the Veteran himself reported a diagnosis of traumatic arthritis, the claims file did not contain any clinical/radiologic evidence of arthritis and the May 1954 VA examination revealed a normal elbow.  Thus, while there is an appearance that the RO committed error in not accepting the Veteran's statements as to what happened in service, there is evidence of a lack of a chronic left elbow disability, as evidenced by the normal examination and x-ray in May 1954.  Additionally, Dr. Siciliano did not indicate that he had provided x-rays to the Veteran that showed arthritis in the left elbow.  Rather, he was relaying what the Veteran reported happened in service after developing left elbow pain on the rifle range.  Thus, while the RO should have accepted evidence of in-service left elbow problems, there was a lack of evidence of a relationship between the post service left elbow problems and service.  Further, it must be noted that the February 1956 rating determination was signed by three individuals, one of whom was a medical doctor.  Thus, a medical professional was involved in making the determination that the post service left elbow complaints were not related to service.  

In sum, the RO's February 1956 rating determination reflects analysis of the pertinent evidence of record and a conclusion that the Veteran did not have a left elbow disability that was incurred in active duty service.  Thus, even accepting that an error was made in the February 1956 decision, the Board cannot find that the outcome would have been manifestly different but for the error.  There was evidence upon which to find that there was evidence to refute a finding of a relationship between the post service left elbow disorder and service, as a 1954 examination revealed no clinical or x-ray findings.  After analyzing the record and the law that existed at the time of the RO's 1956 denial of service connection for left elbow disability, the Board cannot find CUE in that decision, as there was a reasonable basis to conclude that the post service left elbow disorder was not related to service.  

IV.  Earlier Effective Dates

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The effective date for direct and presumptive service connection is the day following separation from active service or the date entitlement if the claim is received within one year after separation from service; otherwise, date of receipt of the claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i), (ii). 

As the Veteran has contended that he is entitled to effective dates dating back to his separation from service, the Board notes the Court's interpretation of the phrase "the date entitlement arose."  In Lalonde v. West, 12 Vet. App. 377 (1999), the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

Although any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim, such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Private October 1990 treatment notes reflects that the Veteran sought treatment for nasal discharge and drip, as well as left nasal pain.  He was diagnosed with, and treated for, acute sinusitis.  

The Veteran claimed entitlement to service connection for a sinus disorder in a letter that VA received on January 30, 2003 letter.  In a statement received by VA in April 2003, he contended that his sinus disorder was the direct result of in-service exposure to cold temperatures.  A May 2003 VA examiner noted his complaints of recurrent rhinitis, sneezing, and post-nasal drip, but found no active nasal or sinus disorder upon examination.  The examiner diagnosed allergic rhinitis by history.

In June 2003, the RO denied the Veteran's claim for service connection for a sinus disorder.  The Veteran submitted a notice of disagreement in August 2003 and VA afforded him another VA examination on April 14, 2004.  The April 2004 VA examiner again noted that the Veteran's nose appeared normal, but he complained of recurrent nasal catarrh and postnasal drip.  Although the examiner noted no active nasal disease, he diagnosed the Veteran with residual of deviation of the nasal septum and opined that residual was "more likely than not due to his military service."

A September 2004 substantive appeal, VA Form 9, reflects that the Veteran contended that a VA examiner had informed him that his sinus condition could have been caused by his in-service exposure to cold weather.  At a May 2006 hearing, the Veteran testified that he began having sinus symptoms during service that continued after he separated from service.  The Veteran reported that, after service, he experienced intermittent sinus infections affecting the nose and the bilateral ears.  

In September 2006, the Board noted that the April 2004 VA examination report had raised an informal claim of service connection for residuals of deviated nasal septum and remanded the Veteran's claim for a sinus disorder.  The Board directed the RO/AMC to afford the Veteran another VA examination that addressed whether he had experienced a history of chronic, recurrent sinusitis as well as any etiological relationship between any sinusitis and his residuals of deviated nasal septum.

VA afforded the Veteran another sinus examination on January 9, 2007.  Although the examiner, again, did not find any active nasal sinus disease, the examiner noted that the Veteran experienced recurrent sinusitis.  The examiner also opined that the recurrent sinusitis was aggravated by the Veteran's nasal obstruction and related both conditions to the Veteran's in-service experiences.  Subsequently, the RO issued a May 2007 rating action granting service connection for both the claimed sinus disorder and deviated nasal septum.  The RO assigned an effective date of January 9, 2007, for sinus disorder and an effective date of April 13, 2004, for deviated nasal septum.

a. Sinus Disorder

The Veteran first raised a formal claim of service connection for a sinus disorder in the letter received by VA on January 30, 2003.  Although the claims file does contain earlier private medical evidence reflecting treatment of acute sinusitis in October 1990, that evidence was submitted in support of an unassociated claim.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Further, no document submitted prior to January 30, 2003 indicates intent to pursue a claim of entitlement to service connection for a sinus condition.  

As noted above, the effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date; otherwise, it is the date VA receives the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  Here, the Veteran's claim was received more than one year after his separation from service so the earliest date assignable is the date VA received his claim - January 30, 2003.  

The Veteran's claim for service connection for a sinus disorder was denied on multiple occasions after the date of his claim due to lack of diagnosis by a VA examiner.  However, his claim was granted on the basis of a January 9, 2007 examination that resulted in diagnosis of chronic sinus disability based on his self-reported medical history.  Although the Veteran had not been diagnosed with a chronic sinus disorder prior to the January 2007 VA examination, he was consistent in his reports of when his sinus disability began, and of its intermittent nature, since filing his claim in January 2003.  The Board finds the Veteran credible as to those contentions.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  After application of the "benefit-of-the-doubt" rule, the Board finds that an effective date of January 30, 2003, but no earlier, is warranted.  McGrath, 14 Vet. App. at 35; see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

b.  Deviated Nasal Septum

As noted above, the AMC awarded service connection for deviated nasal septum in a May 2007 rating decision and assigned an effective date of April 13, 2004.  Although the May 2007 rating decision identified April 13, 2004 as the date of the pertinent VA sinus disorders examination (during which an examiner provided a positive opinion as to the Veteran's residuals of deviated nasal septum), the file plainly reflects that examination was conducted on April 14, 2004.  In its September 2006 decision, the Board characterized the April 2004 VA sinus disorders examination as an informal claim for service connection for deviated nasal septum.  See Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review).

The claims file does not reflect any written documentation, prior to the April 2004 VA examination, that the Veteran established an intent to file a claim for service connection for deviated nasal septum.  Although the Veteran did submit an earlier, January 2003, claim for service connection for a sinus disability, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Veteran's statements in support of that sinus claim, as well as his statements to VA examiners and his subsequent hearing testimony plainly reflect that he was specifically seeking service connection for periodic sinus infection manifesting as mucus build-up and nasal leakage.  

Pursuant to relevant case law, a veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors for the adjudicator to consider, in determining the scope of a claim, are a veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).   However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

Here, the Veteran and multiple VA examiners (April 2004 and January 2007) have characterized the Veteran's recurrent sinusitis and his deviated nasal septum as distinct disorders.  The January 2007 VA examination makes clear that the Veteran's sinus symptoms, to include nasal secretions, are separate from (although aggravated by) his residuals of deviated nasal septum, i.e. deflexion of the septum resulting in obstructed breathing.  Based on the Veteran's description of the symptoms for which he was seeking service connection in regard to the January 2003 claim, and the medical evidence and lay testimony obtained by VA in support of that claim, the Board finds that he expressed no intent to apply for service connection for deviated nasal septum prior to the April 2004 VA examination.   Clemons, 23 Vet. App. 1; Tyrues, 23 Vet. App. at 187.

As there is no evidence of any intent to file a claim for service connection for deviated nasal septum prior to the April 2004 VA examination, the date of that examination - April 14, 2004 - is the earliest assignable effective date for the grant of service connection for that disability.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  As the Veteran has been assigned an effective date of April 13, 2004 for the award of service connection for deviated nasal septum, his claim for an earlier effective date must be denied. 


ORDER

The portion of the April 20, 2011 Board decision that mischaracterizes the June 2003 rating decision denying service connection for a sinus disorder as unappealed and final is vacated.  

The claim of CUE in the May 1958 rating action denying service connection for an anxiety reaction is denied.

The claim of CUE in the February 1956 rating action denying service connection for left elbow arthritis is denied. 

An effective date of January 30, 2003, but no earlier, is granted for service connection for a sinus disorder.

An effective date earlier than April 13, 2004 is denied for service connection for deviated nasal septum.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


